        Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 1 of 55




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 ZULAY RODRIGUEZ VELEZ; YOHAMA
 GONZALEZ MILAN; LEILA G.
 GINORIO CARRASQUILLO; AND
 JULISSA PIÑERO,
                                                           Civil No. 21-1366 (PAD)
    Plaintiffs,
                          v.                              JURY TRIAL DEMANDED

 HON. PEDRO R. PIERLUISI URRUTIA,
 IN HIS OFFICIAL CAPACITY AS
 GOVERNOR OF THE
 COMMONWEALTH OF PUERTO RICO,

  Defendant.




                  Amended Complaint for Declaratory and Injunctive Relief

       The plaintiffs, Zulay Rodriguez Velez, Yohama Gonzalez, Leila G. Ginorio

Carrasquillo, and Julissa Piñero, respectfully submit this amended complaint for declaratory

and injunctive relief arising under the Fourteenth Amendment, the Religious Freedom

Restoration Act (“RFRA”), 42 U.S.C. § 2000bb-§ 3 2000bb, the Food and Drug

Administration’s Emergency Use Authorization statute, 21 U.S.C. § 360bbb-3, as well as

pendent claims under the Constitution of the Commonwealth of Puerto Rico, P.R. Const. Art.

II, §§ 1; 8, against the defendant, Hon. Pedro R. Pierluisi Urrutia, in his official capacity as

governor of the Commonwealth of Puerto Rico.
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 2 of 55




                                       Introduction

1. This Section 1983 action challenges the constitutionality of the Commonwealth of

   Puerto Rico’s vaccine mandate as described in Executive Order No. 2021–058

   (“Vaccine Mandate”), which—along with the other rolling executive orders—is the

   most stringent in the Nation.

2. The plaintiffs, employees of agencies of the Puerto Rico Government, who, if allowed

   by their respective agencies, would be able to perform their jobs without being

   physically present at their respective offices, challenge the constitutionality of several

   sections of the Vaccine Mandate—See official translation, Exhibit No. 1—on its face,

   and as applied to them, under which all government employees are required to get a

   COVID-19 vaccine or submit to weekly testing, and other burdens and restrictions.

3. All the plaintiffs, as career employees for the Puerto Rico government, have a

   property interest in their positions, the performance of their duties, and their modest

   compensation. And, more importantly, they have a fundamental right to bodily

   integrity, autonomy, and medical choice under the Fourteenth Amendment. The

   violation of this fundamental right triggers not rational-basis scrutiny as in Jacobson

   v. Commonwealth of Massachusetts, 197 U.S. 11 (1905), which was used as precedent for

   the infamous decision in Buck v. Bell, 274 U.S. 200 (1927) (upholding the involuntary

   sterilization of those with mental disabilities), but rather a strict constitutional

   scrutiny or, at the very least, a heightened scrutiny under which the burden shifts to

   the government to justify its mandate. Indeed, as Justice Gorsuch noted concurring


                                          -2-
    Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 3 of 55




   in Roman Cath. Diocese of Brooklyn v. Cuomo, “Jacobson pre-dated the modern tiers of

   scrutiny,” 141 S. Ct. 63, 70 (2020) (Gorsuch, J., concurring). See also id. at 71 (also noting

   that, unlike here, “[t]he imposition on Mr. Jacobson's claimed right to bodily

   integrity, thus, was avoidable and relatively modest”). Before explaining why the

   Vaccine Mandate violates the plaintiffs’ constitutional rights—not least because it is

   arbitrary and capricious and because the means the government is using are not

   “closely to drawn to avoid unnecessary abridgment of” the plaintiffs’ rights,

   McCutcheon v. Federal Election Commission, 572 U.S. 185, 197 (2014)—a brief recounting

   of pertinent COVID statistics in Puerto Rico shows how the government, however

   well-intentioned, is amplifying the severity of the pandemic in the Commonwealth.

4. Although institutional capacity is lower in Puerto Rico than in any mainland U.S.

   jurisdiction, the pandemic never jeopardized the normal operations of our health care

   system.

5. Puerto Rico reached over 60% full vaccination by May 31, 2021. As of August 16, 2021,

   the Puerto Rio Department of Health reported that 68.1% of eligible recipients have

   been fully vaccinated and 78.4% of eligible recipients have received at least one dose.

   See COVID-19 EN CIFRAS EN PUERTO RICO, Vacunación (Aug. 16, 2021),

   https://covid19datos.salud.gov.pr/#vacunacion.

6. From June 1, 2021, and up to August 12, 2021, there has been a daily average of the

   7-day moving average of 135 confirmed cases. The data used to compute the daily

   average (hereinafter referred to as “Data source”) came from the, Departamento de


                                           -3-
     Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 4 of 55




     Salud de Puerto Rico, COVID-19 EN CIFRAS EN PUERTO RICO, Casos (Aug. 14,

     2021), https://covid19datos.salud.gov.pr/#casos.

7.   From June 15, 2021, when the first Delta-variant confirmed case was reported in

     Puerto Rico, and up to August 12, 2021, there has been a daily average of 7-day

     moving average of 157 confirmed cases. For the 11 months before that, July 1, 2020 to

     May 31, 2021, the daily average of the 7-day moving average was 341 confirmed

     cases. That is, with the Delta variant, there has been more than two times (2x) less of

     a daily average of confirmed cases. Put differently, the daily average of the 7-day

     moving average of confirmed cases has decreased by 216%, even since the advent of

     the Delta Variant. Data Source, COVID-19 EN CIFRAS EN PUERTO RICO, Casos

     (Aug. 14, 2021), https://covid19datos.salud.gov.pr/#casos.

8.   The daily average of Puerto Rico adult’s hospitalizations due to COVID from June 1

     through August 16, 2021, has been about 1.5% (106 hospital beds) with a 38.2% (2,691)

     daily average of unused beds. For the 10 months before that, August 1, 2020 to May

     31, 2021, the maximum adult’s hospital utilization due to COVID was 9.3% (649 beds)

     for one day, with the daily average utilization at 5.3% (366 beds) and the unused beds

     daily average at 41% (2,940). That is, even with the Delta variant, our daily average

     adult’s hospital utilization is almost four times (4x) less than during the period of the

     pandemic without it. Data source, Departamento de Salud de Puerto Rico, COVID-19

     EN    CIFRAS     EN    PUERTO      RICO,     Sistema   de   Salud   (Aug.    15,   2021),

     https://covid19datos.salud.gov.pr/#sistemas_salud.


                                           -4-
    Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 5 of 55




9. In Puerto Rico, only 4.3% of the population has had a confirmed case of COVID. Of

   those, 4.39% have already recuperated and only 0.1% are active cases (0.085% have

   died related to COVID). Data source, Departamento de Salud de Puerto Rico, COVID-

   19 EN CIFRAS EN PUERTO RICO, Casos, Defunciones (Aug. 14, 2021),

   https://covid19datos.salud.gov.pr/#casos;https://covid19datos.salud.gov.pr/#defunc

   iones.

10. . That means that 95.5% of the population has not had a confirmed case of COVID.

   Now with over 68.1% of the population fully vaccinated, 78.4% of it with at least one

   dose, and 80% of the most vulnerable (60+ years old) with at least one dose and 73%

   fully vaccinated, our healthcare system will not be stressed going forward. Data

   source, COVID-19 EN CIFRAS EN PUERTO RICO, Vacunación (Aug. 14, 2021),

   https://covid19datos.salud.gov.pr/#vacunacion.

11. Puerto Rico currently ranks 7th among the States and territories in percentage of total

   population fully vaccinated. CDC, COVID Data Tracker, COVID-19 Vaccinations in

   the United States, Data Table for COVID-19 Vaccinations in the United States (Aug. 15,

   2021),     https://covid.cdc.gov/covid-data-tracker/#vaccinations_vacc-people-fully-

   percent-total.

12. The most recent study of “breakthrough” cases—people fully vaccinated getting

   COVID—covered 25 states. The reported cases, it found, were well below 1%,

   fluctuating between 0.01% in Connecticut to 0.29% in Alaska. Hospitalizations were

   0.00% in California, Delaware, D.C., Indiana, New Jersey, New Mexico, Vermont, and


                                         -5-
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 6 of 55




   Virginia and 0.06% in Arkansas. And, according to that study, deaths were 0.00% in

   all but two reporting states, Arkansas, and Michigan, which were 0.01%. The

   unvaccinated represented more than 9 out of 10 cases, ranging from 94.1% in Arizona

   to 99.85% in Connecticut. Hospitalizations among the unvaccinated ranged from

   95.02% in Alaska to 99.93% in New Jersey, while deaths ranged from 96.91% in

   Montana to 99.91% in New Jersey. Policy Watch, Kaiser Family Foundation, COVID-

   19   Vaccine   Breakthrough    Cases:    Data   from   the   States   (July   30,   2021),

   https://www.kff.org/policy-watch/covid-19-vaccine-breakthrough-cases-data-from-

   the-states/.

13. A CDC study adds that breakthrough cases are always expected, but now represent

   just 0.098% of those fully vaccinated. The upshot is that, of the 102,000 not vaccinated,

   1.5% (1,603) were hospitalized and 0.4% (417) died. Among 102,000 vaccinated, only

   100 (0.098%) presented symptoms, and there was only one death (0.00098%), the

   deceased having had previous chronic health issues). This is sound evidence that

   vaccinated people have little to fear from non-vaccinated people. Arielle

   Mitropoulos, Symptomatic breakthrough COVID-19 infections rare, CDC data estimates,

   ABC News (July 26, 2021), https://abcnews.go.com/US/symptomatic-breakthrough-

   covid-19-infections-rare-cdc-data/story?id=79048589.

14. As vaccination rates go higher and higher, the percentage of total cases among the

   vaccinated will naturally increase, but that, too, will not be an alarming eventuality




                                           -6-
    Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 7 of 55




   because the total rate of cases, hospitalizations, and deaths will go down the higher

   the vaccination rate goes.

15. The Executive Order justifies its strong measures by referencing the “positivity rate,”

   meaning that a high percentage of COVID tests are coming back positive. But this a

   classic denominator problem: not that many Puerto Ricans are being tested—actually

   75% less than on the mainland. Puerto Rico performs 75% less COVID testing per

   100,000 people than the average total of tests in the mainland, and it ranks second to

   last (ahead only of the U.S. Virgin Islands) in total tests performed per 100,000 people

   among U.S. jurisdictions. The U.S. test rate is an amazing 158,684 per 100,000 people,

   while Puerto Rico’s is just 39,678 per 100,000 people. See Data Table for Cumulative

   COVID-19 Nucleic Acid Amplification Tests (NAATs) Performed per 100k by

   State/Territory      (Aug.       15,      2021)       https://covid.cdc.gov/covid-data-

   tracker/#cases_testsper100k. The reason for our low amount of testing is quite simple:

   too many obstacles and burdens (e.g., medical referral, health insurance plan, $75

   cost) and extremely limited to non-existent public testing facilities. See Medicina y

   Salud Pública, Administración y Gerencia Medicina, Abogan para que se elimine

   requisito de referido en servicio de telemedicina y la prueba de COVID-19 (Nov. 12, 2020),

   https://medicinaysaludpublica.com/noticias/administracion-y-gerencia-

   medicina/abogan-para-que-se-elimine-requisito-de-referido-en-servicio-de-

   telemedicina-y-la-prueba-de-covid-19/7244. COVID tests are not as readily available

   in Puerto Rico as they are on the mainland. In other words, the government is using


                                          -7-
    Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 8 of 55




   its own lack of institutional capacity to justify imposing severe burdens on

   individuals.

16. The above facts show why the government is amplifying the pandemic’s severity.

17. Moreover, the below facts demonstrate how the Puerto Rico government is being

   arbitrary and capricious in coercing and deceiving its public employees into getting

   vaccinated without any regard to their fundamental rights to personal autonomy,

   religious liberty, and medical decision making.

18. The Vaccine Mandate suffers from several infirmities. As a threshold matter,

   important provisions are vague. It applies, for instance, to all employees who “work

   in person,” but fails to define what “work in person” means.

19. Put differently, the method used to determine whether an employee “works in

   person” is unclear. Does it mean an employee who must be physically present at a

   government facility with government staff around? Or does it also include those who

   work in the field, as does plaintiff Yohama González?

20. The Vaccine Mandate’s so-called religious and medical exceptions are also vague; it

   is unclear whether these so-called exceptions are even real “exceptions.”

21. The general rule in Section 1 of the Vaccine Mandate orders all public employees who

   “work in person” to have a first dose of the vaccine on or before August 16, 2021, and

   the second dose by September 30, 2021.

22. Section 2 contains the two so-called exceptions: (1) for employees “whose immune

   system is compromised, are allergic to vaccines, or have any other medical


                                        -8-
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 9 of 55




   contraindication to the receipt of a vaccine shall be exempt from being inoculated

   with the vaccine against COVID-19;” and (2) for those employees who refuse “on the

   basis of religious beliefs, provided that the vaccines are against the employee’s

   religious observance.” The first exception requires the employee to submit a

   certification from a local physician, while the second requires an affidavit signed by

   the employee and her spiritual leader. Even if an employee qualifies for an exception,

   the employee must submit to weekly COVID tests, at the employee’s own expense.

23. But immediately below those provisions, in Section 3, titled “DENIAL OF

   VACCINATION,” the Vaccine Mandate states, in pertinent part, without making any

   reference to exceptions, that “Any government employee to whom this Executive

   Order is applicable and who does not present their immunization certificate

   (‘COVID-19 Vaccination Record Card’)” or document proving that they have

   completed or started their vaccination process against COVID-19, must present, the

   very same “negative COVID-19 test result at the beginning of each week.” Read

   literally, this means that an employee is required to submit an affidavit only if or she

   invokes a religious faith or a medical condition. If the employee doesn’t invoke an

   exception, he or she may “work in person” by submitting to weekly COVID tests.

   This conclusion is reinforced by Special Normative Letter No. 2—2021, issued by the

   Administration and Transformation Office, the human resources department of the

   Puerto Rico Government, included as Exhibit No. 2. Compare § V (6—8), which

   applies to any government employee who fails to submit proof of vaccination, with §


                                         -9-
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 10 of 55




   VI (4), which applies only to those employees with medical or religious exceptions.

   Indeed, the Normative Letter clarifies that if an employee who refuses the vaccine for

   religious reasons is unable to obtain an affidavit from his or her spiritual leader, he

   or she is still eligible for, or required to comply with, the process in § V (6), which

   covers any government employee who fails to provide proof of vaccination.

24. The way that the Vaccine Mandate is drafted, coupled with the Governor’s

   expressions to the public, suggest that either the government does not understand its

   own orders, or it is purposely deceiving public employees into believing that only if

   they have a medical condition or religious objection may they choose to submit to

   weekly COVID-19 tests instead of getting vaccinated. See, e.g., Press Release by the

   Governor’s Office, re: EO 2021-062, Exhibit No. 3 at 1 (referencing the “previous

   Executive Order against the COVID-19—i.e., the EO 2021-058—and noting that “the

   exceptions will be the persons with medical conditions . . . [and] persons who, for

   religious reasons decided not to get vaccinated . . .”.)

25. The Vaccine Mandate has already been subject to different interpretations by

   different government agencies. For instance, plaintiff Julissa Piñero was told by her

   supervisor that a medical certificate from her physician or affidavit from her spiritual

   leader was required if she preferred submitting to weekly tests instead of getting

   vaccinated. On the other hand, the Human Resources Department of the Gaming

   Commission told plaintiff Yohama González that no affidavit was needed if she

   submitted the negative COVID-19 results on a weekly basis.


                                         - 10 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 11 of 55




26. The inconsistent and sometimes contradictory way in which the Vaccine Mandate’s

   demands have been publicized and rolled out across agencies contributes to the

   arbitrariness of the government action.

27. To the extent that medical certificates or affidavits are required only for those

   employees who invoke a medical or religious exception, respectively, the Vaccine

   Mandate discriminates against those with medical conditions and religious beliefs by

   imposing additional burdens.

28. If more were needed to demonstrate the government’s arbitrary and capricious

   insistence on forcing public employees to submit to vaccination, the Puerto Rico

   Department of Justice seems to compel all of its employees, regardless of whether

   they “work in person” or remotely, to get vaccinated or submit to weekly COVID-19

   tests at their own cost. See Exhibit No. 4, Letter re: Implementation of the OE2021-058 in

   the Department of Justice and Notification of Special Normative Letter No. 2-2021 from the

   OATRH, p. 3 § IV (“The telework authorization under the Telework Regulation of the

   Justice Department does not exempt the employees from complying with EO 2021-

   058, for which, even when the employee is authorized to provide service at a distance,

   he/she has to comply with the provisions of the Executive Order.”)

29. The above litany of facts demonstrates that the Puerto Rico government is willing to

   do anything to force the plaintiffs, and other Puerto Ricans, even by deceit, into

   getting vaccinated, with little if any regard to their fundamental right to personal

   autonomy, religious beliefs, and medical choice.


                                         - 11 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 12 of 55




30. Regardless of the employees’ medical conditions, as detailed in the sections below,

   submitting to, and equally importantly, paying for weekly COVID-19 tests in Puerto

   Rico is a heavy burden. And there are less intrusive means that the government can

   implement to attain its objective of preventing the spread of COVID-19 in

   government facilities without unduly burdening the plaintiffs’ constitutional rights.

31. For instance, the government could provide clear criteria to determine whether an

   employee must “work in person.” Where, as here, the plaintiffs have the equipment

   necessary to work remotely, their duties allow them to do so, and they have worked

   remotely in the past without any indication that their performance has been affected,

   forcing them to submit to weekly tests at their own cost constitutes an undue burden.

   For public employees like the plaintiffs, who earn modest salaries, spending over

   $200 per month, minus a reduction in salary for any unpaid leave that may be

   required to obtain medical referrals and take tests, is a severe burden.

32. The plaintiffs should at the very least be provided some due process to determine

   whether they could satisfy all their employment duties working remotely before

   having to sacrifice their fundamental right to personal autonomy, bodily integrity,

   religious liberty, and medical choice.

33. And if the respective agency still insists that the employee must “work in person,”

   the agency could provide the COVID-19 tests on site and at the agency’s cost, which

   would reduce the burden on employees choosing to exercise constitutional rights.




                                        - 12 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 13 of 55




34. At the very least, the employees should be provided with reimbursements for money

   spent taking the COVID-19 tests (including applicable insurance deductibles) and

   paid leave so that they can obtain the required medical referrals and take the tests

   during working hours without reduction in salary. On this front, note that few

   medical practitioners and laboratories offer services outside normal work hours.

35. For the reasons stated above and below, the Vaccinate Mandate violates the liberty

   protected by the Fourteenth Amendment and the Puerto Rico Constitution, both of

   which includes rights of personal autonomy and bodily integrity, and the right to

   reject medical treatment.

36. The Vaccine Mandate also violates the economic liberty protected by the Fourteenth

   Amendment and the Puerto Rico Constitution, both of which protect the right to earn

   an honest living and the latter of which considers a government job to be a property

   interest.

37. The Vaccine Mandate also violates RFRA.

38. The Vaccine Mandate is also preempted by the Emergency Use Authorization statute,

   21 U.S.C. § 360bbb-3, which explicitly states that anyone to whom the product is

   administered must be informed of the option to accept or to refuse it, as well as the

   alternatives to the product and the risks and benefits of receiving it. As a result, the

   Vaccine Mandate violates the Supremacy Clause of the U.S. Constitution.




                                        - 13 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 14 of 55




                                Jurisdiction and Venue

39. This Court has jurisdiction over all claims under 28 U.S.C. §§ 1331 and 1343(a), and

   under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

40. This Court also has specific personal jurisdiction over the defendant, as the event

   giving rise to the claims took place in this forum.

41. Venue is proper under 28 U.S.C. § 1391, because all parties reside in this District, and

   because a substantial part of the events prompting the claims occurred in this District.

                                     The Parties

42. Plaintiff Zulay Rodriguez Velez (Ms. Rodríguez) is a resident of Arecibo, Puerto Rico,

   an office assistant who has been employed by the Puerto Rico Department of the

   Family for nine years. Ms. Rodríguez is a secretary, and her duties consist of

   processing purchases and obtain quotations for purchases, all of which can be

   performed remotely. Therefore, she could work remotely full-time. Indeed, at the

   beginning of the pandemic, Ms. Rodríguez was allowed to work remotely two out of

   five days of the week, and there was never any issue with the quality of her work.

   Ms. Rodríguez has not been vaccinated because (1) she understands that vaccination

   goes against her religious beliefs, but also (2) she is pregnant and is concerned that

   the effects of the vaccine on pregnant women and their babies has not been

   sufficiently studied, so does not trust any of the vaccines at this time.

43. Plaintiff Yohama González Milan is a supervisor of inspectors at the Gaming

   Commission of the Government of Puerto Rico. Ms. González has worked at the


                                         - 14 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 15 of 55




   Gaming Commission since its creation and was formerly a career employee for the

   Puerto Rico Department of Tourism, Games of Chance division. Her position

   requires her to supervise inspectors at casinos throughout Puerto Rico. She goes to

   the office only to submit paperwork but could perform this task by leaving the

   paperwork in a mailbox. Ms. González is a Christian of deep faith, pro-life, who does

   not believe in vaccination. She believes that her body is a temple, and she must take

   care of it through natural medicine. Indeed, the last time that she was vaccinated was

   in elementary school. Moreover, Ms. González also refuses to get vaccinated because

   all the available vaccines used fetal cell lines in either the development, production,

   or testing phases. Ms. González has contacted two physicians to try to obtain several

   postdated medical referrals for COVID-19 tests in advance to comply with the

   mandate without having to spend several hours each week to secure referral, but

   both physicians refused. The doctors told her that she would have to assist personally

   to their offices each week, and one of the doctors told her that she would provide one

   referral via email each week, but that González’s insurance plan would not cover it.

44. Plaintiff Leila G. Ginorio has been working for the Puerto Rico Department of Labor

   since 1996. Currently, she works as a claims officer for unemployment benefits. Her

   duties consist of making telephone calls to interview unemployment benefits

   claimants to determine whether they are eligible to receive unemployment benefits.

   As a result, she could work remotely if the Department of Labor allowed it. Indeed,

   she worked remotely from March 2020 until April 2021 and there was never any issue


                                        - 15 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 16 of 55




   with the quality of her work. Ms. Ginorio refuses to get vaccinated because, among

   other things, she is pro-life, and all the available vaccines used fetal cell lines in either

   the development, production, or testing phases. Ms. Ginorio’s spiritual leader,

   however, refuses to sign an affidavit for her to obtain the religious exception.

45. Plaintiff Julissa Piñero has been working for the Department of Public Security,

   ascribed to the Bureau of Emergency Medical Corps for 20 years. Currently, her

   duties consist of monitoring the assistance of employees and preparing reports to the

   Treasury Department regarding the employees’ accumulated sick and vacation

   leave. All her duties may be performed remotely. Indeed, from March 16, 2020, until

   April 2021, she worked remotely using the internet and there was never any issue

   regarding the quality of her work. On August 5, 2021, Ms. Piñero talked to her

   supervisor, the Human Resources Director of the Auxiliary Secretary of Management

   and Administration, who told Ms. Piñero that she was required to submit an affidavit

   stating her reasons for refusing the vaccine. Ms. Piñero refuses to get vaccinated

   because, among other things, she understands that the vaccine may complicate her

   rheumatoid arthritis and her allergic conditions and because all the available

   vaccines used fetal cell lines in either the development, production, or testing phases.

46. All plaintiffs are career employees in agencies of the central government.

47. None of the plaintiffs work in the health sector, nor are teachers.

48. None of the plaintiffs want to get vaccinated because of their sincere moral or

   religious beliefs, and/or their underlying medical conditions.


                                          - 16 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 17 of 55




49. All plaintiffs have been required by their respective agencies to work in-person.

50. None of the plaintiffs has been given the option to continue working remotely.

51. All plaintiffs genuinely and strongly believe that vaccination must be voluntary and

   based on their personal assessment in good conscience of the medical risks/benefits

   and morality of a particular vaccine.

52. The defendant is Hon. Pedro R. Pierluisi Urrutia, in his official capacity as governor

   of the Commonwealth of Puerto Rico, who, under color of state law, promulgated

   the Vaccine Mandate.

                          Facts Common to All Claims

  A. The Vaccine Mandate and the So-Called Exceptions

53. On July 28, 2021, the Governor announced to all employees of the central government

   that there would be a requirement to receive a COVID-19 (“COVID”) vaccine.

54. The Vaccinate Mandate goes into effect on August 16, 2021, but it has no specific

   expiration date.

55. There are serious consequences for those who refuse to vaccinate.

56. Although the Vaccine Mandate is unclear, it seems to constructively discharge those

   employees who do not want to get vaccinated and lack either a medical or a religious

   exception.

57. The Vaccine Mandate is unclear because Section 2 states that people who cannot be

   vaccinated due to religious or medical exceptions must submit an affidavit signed by

   them and by their spiritual leader or physician certifying that the employee cannot


                                        - 17 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 18 of 55




   be vaccinated due to medical or religious reasons, in which case they must submit to

   weekly COVID-19 tests to be performed within 72 hours prior to the beginning of the

   week, when the appointing authority of the public agencies must ensure compliance.

   Section 3 of the Vaccine Mandate, titled “Denial of Vaccination, however, states the

   same process for “Any government employee to whom th[e] Executive Order is

   applicable and who does not present their immunization certificate.” Accordingly, it

   is unclear whether an affidavit is actually required to obtain the available exceptions,

   or if the government is purposely deceiving the public employees into believing that

   only those employees with medical or religious exceptions may refuse the vaccine.

   At least one of the plaintiffs, Ms. Piñero, was told by her supervisor that she needed

   an affidavit to benefit from the exceptions if she refused to get vaccinated. Otherwise,

   she would have to exhaust her available sick and vacation leave and then go into

   unpaid leave until she gets vaccinated, or the Vaccine Mandate is no longer in effect.

58. But even employees who submit affidavits to obtain exemptions must nonetheless

   submit, every week, a negative COVID test, which they must pay for themselves.

59. The Vaccine Mandate does not contain any provision providing paid leave for

   employees to obtain the required medical referral from a physician to get tested, in

   which case, each test would cost the employee more than $75.

60. The required medical referral would cost each employee at least $12 per week.




                                        - 18 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 19 of 55




61. For some employees, like plaintiff Leila Ginorio, their insurance plan covers only two

   tests per month and a medical referral is necessary. Hence, Ms. Ginorio would have

   to pay at least $174 per month to comply with the testing provisions.

62. Finally, the Mandate requires those employees with an exception to provide the

   negative tests results at the beginning of each week, and within 72 hours from the

   time that the test was performed.

63. For employees who must report to work on Mondays, this means that they must

   take the test on Fridays, as most testing places are closed during the weekend. But

   the Executive Order does not give employees a paid license to take the test during

   working hours.

64. And given that most employees would have to get tested on Fridays, the availability

   of appointments for tests on Fridays will decrease.

65. There is no rational basis to require all public employees who refuse the vaccine to

   get tested within the same 72 hours’ timespan and show the results on Mondays. For

   most people engage in social activities, increase the probability of infections, over the

   weekend.

66. But if these employees, like the plaintiffs here, fail to submit their weekly test on

   Mondays, they will be barred from attending in-person work—and the plaintiffs

   could, but are not allowed to, work remotely.




                                         - 19 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 20 of 55




67. The plaintiffs, and all similarly situated employees, will be forced to “exhaust the

   corresponding compensatory time or benefit from any of the applicable regular

   licenses.”

68. “If there is no accumulated balance,” the Vaccine Mandate further provides, “the

   employee must take a leave without pay until the end of the emergency.”

69. In other words, the plaintiffs will have to find another job if they want to have gainful

   employment or otherwise earn a living.

70. As career employees, however, the plaintiffs have a constitutionally protected right

   in their continued employment. See, e.g., Torres Solano v. P.R.T.C., 127 P.R. Dec. 499

   (1990). The plaintiffs’ proprietary interest is in relation not only to their continued

   employment, but also to their salaries. See, e.g., Diaz Martinez v. Policia de P.R., 134.P.R.

   Dec. 144, PR Offic. Trans. (1993).

  B. The Never-ending “State of Emergency” in Puerto Rico

71. The government has a responsibility to maintain public health in a way that secures

   the lives and liberties of all citizens.

72. Pandemics require the state to perform certain interventions to ensure that demands

   on the healthcare system never exceed its capacity (see below picture regarding

   “flattening the curve”). CDC, Community Mitigation Guidance, Interim Pre-pandemic

   Planning Guidance: Community Strategy for Pandemic Influenza Mitigation in the United

   States            (Feb.            2007),            https://www.cdc.gov/flu/pandemic-

   resources/pdf/community_mitigation-sm.pdf.


                                              - 20 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 21 of 55




73. The healthcare system capacity to attend to COVID patients includes the availability

   of medical equipment, hospital beds, hospital ICU beds, and ventilators.

74. At the peak of the pandemic in Puerto Rico, however, fewer than 17% of ICU beds

   were occupied, and all other healthcare components were burdened at even lower

   rates (hospital beds at 9.3%, ventilators at 9.2%—both one-day highs).

75. This was, obviously, prior to any vaccine availability. Data source, COVID-19 EN

   CIFRAS      EN    PUERTO       RICO,     Sistema      de    Salud    (Aug.     15,   2021),

   https://covid19datos.salud.gov.pr/#sistemas_salud.

76. Puerto Rico’s maximum utilization of public health assets (“health care system

   capacity”) due to COVID was 657 hospital beds (9.3%), 111 ICU hospital beds (16.6%)

   and 118 ventilators (9.2%), while the daily average since August 1, 2020, has been 316

   hospital beds (4.6%), 56 ICU hospital beds (8.4%), and 44 ventilators (3.4%). Data

   source, Departamento de Salud de Puerto Rico, COVID-19 EN CIFRAS EN PUERTO

   RICO,          Sistema         de         Salud            (Aug.         15,         2021),

   https://covid19datos.salud.gov.pr/#sistemas_salud.

77. Those facts are so obvious that many of the hospitals, if not most of them, have laid

   off personnel, since March 2020, due to the low utilization of the healthcare system

   within Puerto Rico—with many non-COVID treatments and procedures being

   postponed or canceled in anticipation of a strain that never arrived. Laura M.

   Quintero, Hospitales locales aplican cesantías temporeras a más de 400 trabajadores, El

   Nuevo                    Dia                  (Apr.                 1,               2020)


                                        - 21 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 22 of 55




   https://www.elnuevodia.com/noticias/locales/notas/hospitales-locales-aplican-

   cesantias-temporeras-a-mas-de-400-trabajadores/;     Noticias,   Denuncian     despido

   alrededor de 250 enfermeros en Puerto Rico, Radio Isla (Sept. 25, 2020),

   https://radioisla.tv/denuncian-despido-alrededor-de-250-enfermeros-en-puerto-

   rico1/




78. The empirical data shows that the “State of Emergency” promulgated 17 months ago

   is no longer tenable.

79. From the start of the pandemic in January-February 2020, public health experts used

   both leading (e.g., infection rates) and lagging (e.g., hospitalization rates) factors

   without a full understanding of the correlation between them. They implemented

   measures aimed at the leading indicators that did not affect the lagging indicators.

   Nick Redding, COVID-19 Blog Covid Relevant, The Importance of Leading and Lagging

   Indicators for Ongoing Monitoring of COVID-19 in Hawaii, Hawaii Data Collaborative



                                       - 22 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 23 of 55




   (Aug. 4 2020), https://www.hawaiidata.org/ideas/2020/8/4/importance-of-leading-

   lagging-indicators-monitoring-hawaii-covid19.

80. As scientific studies and empirical data showed, however, COVID-19 much more

   significantly affected certain groups, namely, the elderly (typically defined as people

   over 65 years old) and people with predefined autoimmune diseases and other

   chronic health issues. This led, at the beginning, the correlation between leading

   factors within a community (total cases) and lagging factors (hospitalizations and

   deaths) to show a misleading presentation of the pandemic’s development. CDC,

   Morbidity and Mortality Weekly Report (MMWR), Hospitalization Rates and

   Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease

   2019 — COVID-NET, 14 States, March 1–30, 2020 (Weekly / April 17, 2020 / 69(15);458–

   464), https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm.

81. Over time, a correlation was established between R0 (how infectious each person with

   the disease is), “positivity” rate (the rate of infection in society), and the number of

   positive cases and hospitalizations. Livio Fenga and Mauro Gaspari, National Center

   for Biotechnology Information, Predictive Capacity of COVID-19 Test Positivity Rate,

   Pubmed.gov,       National      Library       of   Medicine      (Apr.     1,    2021),

   https://pubmed.ncbi.nlm.nih.gov/33916239/.

82. Eventually, and sooner than expected, however, the most important exogenous

   shock possible, a vaccine, was introduced in that correlation function.




                                        - 23 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 24 of 55




83. In early 2021, the Food and Drug Administration authorized three vaccines (Pfizer-

   BioNtech, Moderna, J&J/Janssen) for use in the United States (including Puerto Rico).

   The introduction of these vaccines changed the previous relationship between

   leading and lagging factors. In short, vaccination significantly reduced the spread of

   COVID-19. WHO, Interim Guidance, Evaluation of COVID-19 vaccine effectiveness

   (Mar.    17,     2021),   https://www.who.int/publications/i/item/WHO-2019-nCoV-

   vaccine_effectiveness-measurement-2021.1.

84. Once vaccines with such effective results were introduced, concerns that our

   hospitals could be overwhelmed by an excess of COVID cases were obviated. CDC,

   Morbidity and Mortality Weekly Report (MMWR), Effectiveness of COVID-19 Vaccines

   in Preventing Hospitalization Among Adults Aged ≥65 Years — COVID-NET, 13 States,

   February–April        2021     (Aug.            13,   2021   /     70(32);1088-1093),

   https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e3.htm.

85. Although, as reflected below, Puerto Rico’s health system was never strained by

   COVID, now, with the introduction of the vaccine there is no chance that it could be

   in jeopardy, even with the full removal of any kind of pandemic-related restrictions.

86. Since January 21, 2020, Puerto Rico has had 4,723 cases of COVID-19 per 100,000

   people, which rate is 52nd of 59 U.S. states and territories (including New York City

   and the District of Columbia). Only Hawaii, Vermont, the Virgin Islands, Northern

   Mariana Islands, Palau, and Marshall Islands have had fewer cases per 100,000

   people than Puerto Rico. CDC, COVID Data Tracker, United States COVID-19 Cases,


                                          - 24 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 25 of 55




   Deaths, and Laboratory Testing (NAATs) by State, Territory, and Jurisdiction, Data

   Table for Case Rate by State/Territory (Aug. 15, 2021), https://covid.cdc.gov/covid-data-

   tracker/#cases_all-rate.

87. Even though Puerto Rico has the highest elderly population of any state or territory

   (20.8%), since January 21, 2020, Puerto Rico is 47th of 58 in death rate (83 deaths per

   100,000 people) among states and territories (plus NYC and D.C.). Only Washington,

   Utah, Oregon, Maine, Alaska, Vermont, Hawaii, Virgin Islands, Northern Mariana

   Islands, Palau, and Republic of Marshall Islands have a lower death rate “related to”

   COVID than Puerto Rico. Christine L. Himes and Lillian Kilduff, Resource Library,

   Which     U.S.   States    Have     the     Older      Populations?,   PRB         (Mar.    19,     2019),

   https://www.prb.org/resources/which-us-states-are-the-oldest/;                       United         States

   Census      Bureu,        Quick    Facts      Puerto       Rico    (July      1,     2019         (v2019),

   https://www.census.gov/quickfacts/PR; CDC, COVID Data Tracker, United States

   COVID-19 Cases, Deaths, and Laboratory Testing (NAATs) by State, Territory, and

   Jurisdiction, Data Table for Death Rate by State/Territory (Aug. 15, 2021),

   https://covid.cdc.gov/covid-data-tracker/#cases_deathsper100k.

88. Puerto Rico’s death rate “related to” COVID per 100,000 (83) happens to be 50% lower

   than the average within the States (186). Being an island (really an archipelago) helps.

   CDC, COVID Data Tracker, United States COVID-19 Cases, Deaths, and Laboratory

   Testing    (NAATs)        by   State,     Territory,    and    Jurisdiction    (Aug.       15,      2021),

   https://covid.cdc.gov/covid-data-tracker/#cases_deathsper100k.


                                               - 25 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 26 of 55




89. Puerto Rico has 68.1% of the eligible population fully vaccinated and over 78.4% of

   the eligible population with at least one dose. Of those 60 and older, 80% have

   received at least one dose, and 73% are fully vaccinated. Departamento de Salud de

   Puerto Rico, COVID-19 EN CIFRAS EN PUERTO RICO, Vacunación (Aug. 14, 2021),

   https://covid19datos.salud.gov.pr/#vacunacion.

90. Puerto Rico has second to last (ahead only of the U.S. Virgin Islands), in total tests

   performed per 100,000 people among U.S. jurisdictions. The U.S. test rate is an

   amazing 158,684 per 100,000 people, while Puerto Rico’s is 39,677. Puerto Rico

   performs 75% less COVID testing per 100,000 people than the average total of tests

   in the mainland. See below chart. CDC, COVID Data Tracker, United States COVID-

   19 Cases, Deaths, and Laboratory Testing (NAATs) by State, Territory, and

   Jurisdiction, Data Table for Cumulative COVID-19 Nucleic Acid Amplification Tests

   (NAATs)      Performed    per    100k    by    State/Territory   (Aug.    15,   2021),

   https://covid.cdc.gov/covid-data-tracker/#cases_testsper100k.

91. Puerto Rico is currently performing approximately half the tests than the States.

   Puerto Rico averages, in the last 30 days, 4,155 new tests per 100,000, while the

   average among the states is 6,943. CDC, COVID Data Tracker, United States COVID-

   19 Cases, Deaths, and Laboratory Testing (NAATs) by State, Territory, and

   Jurisdiction, Data Table for COVID-19 Nucleic Acid Amplification Tests (NAATs)

   Performed in Last 30 Days per 100k by State/Territory              (Aug. 15, 2021),

   https://covid.cdc.gov/covid-data-tracker/#cases_testsper100k30day.


                                        - 26 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 27 of 55




92. For the percentage of positivity to properly represent the population, it is imperative

   that the total number of tests carried out (denominator) be the most representative

   and constant sample of the population. If not, the testing data can skew towards one

   side or the other, providing erroneous and misleading conclusions. This is the case

   in Puerto Rico. The main reason for this statistical slant lies in the following: Public

   Health Madison & Dane County, Blog, Understanding Percent Positivity (Oct. 1, 2020),

   https://www.publichealthmdc.com/blog/understanding-percent-positivity.

   a. On the mainland, the Department of Health and Human Services (HHS) created

       the system of “Community-Based Testing Sites.” So COVID-19 tests are available,

       free of charge, throughout the country in select health centers and pharmacies.

   b. Indeed, the Family First Coronavirus Response Act ensures that COVID-19

       testing is free to anyone in the US, including those without health insurance.

   c. On the mainland, one can take the test, free of charge and without any pre-

       requisite, at CVS, Rite Aid, Walgreens, Wal-Mart, and independent in-network

       pharmacies. Moreover, tests are offered daily, at fixed public locations set up by

       state governments, at no cost and without any prerequisite. U.S. Department of

       Health and Human Services, Coronavirus, Community-Based Testing Sites for

       COVID-19           (as        seen         on         Aug         15,        2021),

       https://www.hhs.gov/coronavirus/community-based-testing-sites/index.html.




                                         - 27 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 28 of 55




   d. In Puerto Rico, however, the offering of free PCR testing through these stores is

      extremely limited (less than 5% of the total tests performed). Such free testing is

      the exception, not the rule.

   e. Test offerings by local or municipal government are even lower, less than 2%.

      And they are also random, offered only at a particular day, usually a Saturday or

      Sunday every few months with significant lines and cumbersome processes.

   f. In Puerto Rico, the main source of PCR tests is through private laboratories, which

      require a medical referral and an insurance plan. Otherwise, test-seekers need to

      pay over $75. GISCorps COVID-19 Testing Sites Locator, Locate COVID-19 Testing

      Sites      (00936)        (as        seen        on       Aug.         15,       2021),

      https://www.arcgis.com/apps/webappviewer/index.html?id=2ec47819f57c40598

      a4eaf45bf9e0d16. Indeed, earlier in the pandemic medical doctors complained

      that the requirement for medical referrals was becoming a logistic problema. See

      Abogan para que se elimine requisito de referido en servicio de telemedicina y la prueba

      de              COVID-19                    (Nov.              12,               2020),

      https://medicinaysaludpublica.com/noticias/administracion-y-gerencia-

      medicina/abogan-para-que-se-elimine-requisito-de-referido-en-servicio-de-

      telemedicina-y-la-prueba-de-covid-19/7244.

93. The disincentive created by the current health care system for residents of Puerto

   Rico causes only people that have an underlying need to get tested go through the

   strenuous process to do so. The people in this category are the people who believe


                                         - 28 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 29 of 55




   that they have been exposed, people who have symptoms, people who have traveled,

   or people whose employers require them to do so, among others.

94. The cost and hassle of getting tested creates a natural deterrent for the general

   population to get tested, which skews Puerto Rico’s positivity rate.

95. The “positivity rate” thus does not reflect a proper sample representing the

   population, so it has always been much higher in Puerto Rico than on the mainland—

   and is completely unreliable and misleading.

96. Indeed, in April 2021, the John Hopkins University Coronavirus Resource Center

   stopped     using      Puerto     Rico’s     positivity     rate       statistics.   See

   https://coronavirus.jhu.edu/region/us/puerto-rico.

97. The highest seven-day moving average of confirmed cases was on November 23,

   2020, with 848. Our daily average 7-day moving average confirmed cases through

   June 1, 2021, when the vaccine had over a 60% implementation, to August 12, 2021,

   was 135 cases. Prior to the 60% vaccine implementation, through July 1, 2020, to May

   31, 2021, the daily average of the 7-day moving average for confirmed cases was 340.

   Data source, COVID-19 EN CIFRAS EN PUERTO RICO, Casos (Aug. 14, 2021),

   https://covid19datos.salud.gov.pr/#casos.

98. The above represents almost a three-time reduction in the 7-day moving average of

   daily confirmed cases after a 60% vaccine introduction. See graph below.




                                       - 29 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 30 of 55




99. When one compares Puerto Rico ‘s cumulative confirmed cases with the confirmed

   cases within the five states with the closest population (Arkansas, Connecticut, Iowa,

   Nevada, and Utah), some of them with considerably lower population density, the

   Commonwealth is approximately 75% lower. See graph below. CDC, COVID Data

   Tracker, Compare Trends in COVID-19 Cases and Deaths in the US, Cumulative cases

   of Covid-19, reported to CDC, in AR, CT, IA, NV, UT, and PR (Aug. 14, 2021)

   https://covid.cdc.gov/covid-data-tracker/#compare-trends_cases-cum-rate-lin.

100.     The highest usage of hospital beds for COVID in Puerto Rico was 657 (for ICU

   beds, 110), which represents a 9.3% hospital utilization (December 10, 2020) (for ICU

   beds 16.5%, on November 24, 2020). At that time, of course, there was no vaccine and

   significant restrictions had been put in by executive order. COVID-19 EN CIFRAS

   EN      PUERTO        RICO,      Sistema     de    Salud     (Aug.      15,     2021),

   https://covid19datos.salud.gov.pr/#sistemas_salud.




                                       - 30 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 31 of 55




101.     Currently, Puerto Rico has 398 hospital beds occupied (94 in the ICU), which

   represents a hospital utilization of 5.6% (for ICU, 14.1%). Our hospital utilization for

   COVID from August 1, 2020, until May 31, 2021, averaged 366 beds (64 in the ICU),

   for a utilization of 5.3% (for ICU beds 9.6%). Since the 60% vaccine implementation

   rate was achieved on June 1, 2021, and up to August 16, 2021, our hospitalizations for

   COVID have averaged 102 (24 for ICU beds) which means a utilization of 1.4% (for

   ICU beds 3.6%). See graph below. Data source, COVID-19 EN CIFRAS EN PUERTO

   RICO,          Sistema         de         Salud        (Aug.          16,        2021),

   https://covid19datos.salud.gov.pr/#sistemas_salud.




                                        - 31 -
Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 32 of 55




                             - 32 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 33 of 55




102.     The above is almost four times (4x) fewer hospital beds (three times (3x) fewer

   for ICU beds) used due to COVID after 60% vaccine implementation, as compared to

   the entire previous pandemic period.

103.     Moreover, Puerto Rico hospitals have always had significant number of extra

   beds throughout the pandemic.

104.     The average of empty beds within Puerto Rico hospitals from August 1, 2020,

   to August 15, 2021, was 2,892 empty beds (41%) and for ICU beds it was 205 (31%).

   See graphs below. Data source, COVID-19 EN CIFRAS EN PUERTO RICO, Sistema de

   Salud (Aug. 14, 2021), https://covid19datos.salud.gov.pr/#sistemas_salud.




                                       - 33 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 34 of 55




105.     Puerto Rico has had a total of 2,662 deaths related to COVID since March 17,

   2020. COVID-19 EN CIFRAS EN PUERTO RICO, Defunciones (Aug. 14, 2021),

   https://covid19datos.salud.gov.pr/#defunciones (last seen, Aug. 16, 2021). With 83

   deaths per 100,000 people, the Commonwealth ranks 47th out of 58 states and

   territories (and New York City and District of Columbia). Data Table for Death Rate by

   State/Territory     (Aug.      15,       2021),     https://covid.cdc.gov/covid-data-

   tracker/#cases_deathsper100k. Puerto Rico’s death rate is less than 50% lower than

   the average on the mainland, where it is 186 per 100,000. Data source, id.

106. It bears noting that these numbers represent deaths “related to” COVID, so it

   includes (a) confirmed COVID-19 deaths, which are deaths of people with one or

   more positive molecular tests, (b) likely COVID-19 deaths, which include deaths of:

   (1) people who meet clinical criteria and evidence epidemiological as defined by the


                                        - 34 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 35 of 55




   CSTE, without confirmatory tests for COVID-19; (2) people who test positive for

   antigens and meet the clinical criteria or epidemiological evidence as defined by the

   CSTE; (3) deaths that meet the criteria for vital statistics in which no evidence of

   confirmation for COVID-19; and (4) suspicious deaths from COVID-19, which

   include deaths of people in whom a specific antibody in serum, plasma, or blood, or

   a specific antigen is detected by immunocytochemistry in an autopsy specimen,

   which were not reported as confirmed or probable COVID-19 cases.

107. Over 78% (78.1%) of the COVID-related deaths in Puerto Rico are from the

   population of those 60 years and older. See graph and table below, COVID-19 EN

   CIFRAS      EN      PUERTO        RICO,      Defunciones     (Aug.      14,    2021)

   https://covid19datos.salud.gov.pr/#defunciones.




108. As of August 15, 2021, 81% of the age group 60 years and older has received at

   least one dose and 73% are fully vaccinated. See table below. COVID-19 EN CIFRAS

   EN        PUERTO          RICO,        Vacunación        (Aug.       14,       2021),

   https://covid19datos.salud.gov.pr/#vacunacion.


                                       - 35 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 36 of 55




109. Since June 1, 2021, when Puerto Rico reached 60% implementation of the vaccine

   within its population, our COVID-related death rate has been at its lowest, with a

   daily average of 1.3. Our average daily death rate from August 1, 2020, through May

   31, 2021 was 3.4. Since June 15, 2021, when the Delta variant was confirmed, up to

   August 14, 2021, the average daily deaths is 2.0. That is forty percent (40%) less the

   average daily deaths now, with Delta variant, that prior to the 60% vaccination. See

   graph below. Data source, Departamento de Salud de Puerto Rico, COVID-19 EN

   CIFRAS      EN       PUERTO        RICO,      Defunciones     (Aug.      16,    2021)

   https://covid19datos.salud.gov.pr/#defunciones; see also graph below.




                                       - 36 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 37 of 55




110. When one compares Puerto Rico’s cumulative deaths related to COVID with the

   five states with the closest population (AR, CT, IA, NV, UT), some of them with

   considerably lower population density, we are more than 100% lower, except Utah,

   which   is   similar    with     a   population   density   of   14.12   people/km2,   see

   https://worldpopulationreview.com/states/utah-population, when Puerto Rico’s

   population             density           is        319           people/km2,           see

   https://worldpopulationreview.com/countries/puerto-rico-population,            22   times

   higher population density. See graph below. Compare Trends in COVID-19 Cases

   and Deaths in the US, Cumulative deaths attributed to Covid-19, reported to CDC, in AR,

   CT, IA, NV, UT, and PR (Aug. 14, 2021) https://covid.cdc.gov/covid-data-

   tracker/#compare-trends_cases-cum-rate-lin.




                                           - 37 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 38 of 55




111. To showcase how miniscule is the COVID situation in Puerto Rico in comparison

   to its handling and the balance of other societal needs and liberties, here are the actual

   numbers as of August 1, 2021:

   a. As of August 15, 2021 (after 17 months), only 133,621 people (4.3%) have tested

      positive (confirmed) for COVID-19. Of those, 127,659 have recuperated (95.5%),

      with the smallest amount of these requiring attention by our public health system.

      Currently, we have approximately 3,300 (2.5%) active cases of COVID and a

      cumulative total of 2,662 COVID related deaths (2%). Data source, COVID-19 EN

      CIFRAS EN PUERTO RICO, https://covid19datos.salud.gov.pr/.




                                         - 38 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 39 of 55




   b. In other words, more than 2,966,379 people (95.7% of the population) have not

       gotten the virus, or at least never tested positive for it. Currently, there is 0.10%

       active cases and we have had 0.085% deaths related to COVID in 17 months. Data

       source, COVID-19 EN CIFRAS EN PUERTO RICO, Casos y Defunciones (Aug. 14,

       2021),https://covid19datos.salud.gov.pr/#casos,https://covid19datos.salud.gov.p

       r/#defunciones

   c. Moreover, Puerto Rico has at least 2,230,431 people (78.4%) with at least one

       vaccine dose. COVID-19 EN CIFRAS EN PUERTO RICO, Vacunación, (Aug. 16,

       2021), https://covid19datos.salud.gov.pr/#vacunacion.

112.     To put everything into perspective, refer to the “dot map” below to represent

   the above data. As of August 15, 2021: Active Cases (red): 0.12%; Recovered (green):

   4.48%; Deaths (yellow): 0.086%; Vaccinated (never infected) (light blue): 78.31%; Not

   Vaccinated, never infected (black and light blue): 95.69%. Each dot is 3,106 people, all

   12 or older. See charts below, data sources in ¶ 111 (a), (b) and (c).




                                          - 39 -
       Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 40 of 55




                              Statement of Claims

Count No. I: (Fourteenth Amendment Substantive and Procedural Due Process)

    113. The plaintiffs incorporate by reference all the foregoing paragraphs.

    114. Puerto Rico is the functional equivalent of a State for § 1983 purposes, Deniz v.

       Municipality of Guaynabo, 285 F.3d 142, 145 (1st Cir. 2002).

    115. In issuing and implementing the Vaccine Mandate, the Governor is acting under

       color of state law.




                                            - 40 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 41 of 55




116. The Vaccine Mandate violates the liberty protected by the Fourteenth Amendment

   to the Constitution, which includes rights of personal autonomy and bodily integrity,

   and the right to reject medical treatment.

117. “At the heart of liberty is the right to define one's own concept of existence, of

   meaning, of the universe, and of the mystery of human life.” Planned Parenthood of

   Southeastern Pa. v. Casey, 505 U.S. 833, 851 (1992).

118. The ability to decide whether to accept or refuse medical treatment is a

   fundamental right.

119. The Commonwealth’s Vaccine Mandate violates the plaintiffs’ constitutional right

   to decisional privacy.

120. As mandated vaccinations are a substantial burden, the defendant must prove

   narrow tailoring to a compelling interest that justifies mandatory vaccinations, not

   any more general interest.

121. But even if there were a compelling interest in mandating vaccinations, the

   Vaccine Mandate is not narrowly tailored to such an interest.

122. For example, a blanket mandate ignores individual factors increasing (older age,

   co-morbidities) or decreasing (having had COVID) the risks that the plaintiffs—

   indeed, all Commonwealth employees—pose to themselves or to others.

123. There is less justification for government coercion now than before vaccines were

   developed, with the pandemic having subsided and Commonwealth’s hospitals

   facing no threat of being overwhelmed by COVID-19 cases.


                                         - 41 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 42 of 55




124. Meanwhile, according to the CDC, evidence shows the Delta variant might be

   spread as easily by vaccinated people who become infected as by the unvaccinated—

   and that it is less deadly than the previous virus.

125. The CDC pointed to Provincetown, Massachusetts, where it said large gatherings

   in July at bars, nightclubs, and house parties led to hundreds of COVID infections

   (but only four people were hospitalized).

126. According to the CDC, the Provincetown data contained two eyebrow-raising

   findings: nearly three-quarters of infected people were fully vaccinated, and samples

   showed that the amount of viral load was similar between the vaccinated and

   unvaccinated.

127. And the statistics and recent studies show that, given the effectiveness of the EUA

   vaccines, the vaccinated are rarely affected by the unvaccinated, even with the advent

   of the Delta variant.

128. In the United States, the data from the 25 states that report breakthrough cases,

   hospitalizations, and deaths indicate that these occurrences are extremely rare among

   those who are fully vaccinated. See Chart below.




                                            - 42 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 43 of 55




See COVID-19 Vaccine Breakthrough Cases: Data from the States | KFF

(https://www.kff.org/policy-watch/covid-19-vaccine-breakthrough-cases-data-from-

the-states/) (last seen on August 15, 2021).

129. And as more people get vaccinated, the share of cases, hospitalizations, and deaths

   represented by unvaccinated people will tend to fall, because there will be fewer

   unvaccinated people in the population. That will be true even if infection,

   hospitalization, and death from COVID-19 is still very rare among vaccinated people.

130. The logical conclusion is that the Vaccine Mandate is the government’s attempt to

   protect the unvaccinated population, who choose to assume the risk of not getting

   vaccinated, from themselves.

131. Given the foregoing, requiring a negligible number of people to become

   vaccinated goes “beyond what [i]s reasonably required for the safety of the public,”

   Jacobson, 197 U.S. at 28.

                                         - 43 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 44 of 55




132. The same evidence that shows there is no compelling interest or narrow tailoring

   with Vaccine Mandate shows that it fails even under Jacobson.

133. Even if the government could show a compelling interest for the Vaccine Mandate,

   there are less onerous means to obtain the desired result which would lessen the

   burden of the plaintiffs’ individual liberties and property interest, for example:

             i. Allowing the employees to work remotely.

             ii. Alternatively, the Government’s providing and administering the

                COVID-19 tests at the workplace.

            iii. Alternatively, the Government’s providing paid leave for employees to

                obtain the medical referrals necessary to have the COVID-19 tests

                covered by the employees’ insurance plans and the Government paying

                for any required tests that the employees’ insurance plans do not cover.

134. The Vaccine Mandate is thus unconstitutional under both current strict-scrutiny

   jurisprudence and Jacobson’s older special rule.

135. What is more, the Vaccine Mandate also violates the employees’ procedural due

   process rights under the Fourteenth Amendment, which bars the Commonwealth

   from discharging, without due process of law, a government employee who has a

   property interest in continued public employment.

136. “To state a procedural due process claim under § 1983, the plaintiffs must allege

   facts which, if true, establish that they (1) had a property interest of constitutional




                                        - 44 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 45 of 55




   magnitude and (2) was deprived of that property interest without due process of

   law.” Clukey v. Town of Camden, 717 F.3d 52, 64–55 (1st Cir. 2013).

137. “[P]roperty interests are creatures of state law, and under the laws of Puerto Rico,

   public employees who lawfully hold career positions have a protected property

   interest in continued employment in those positions.” Casiano–Montañez v. State Ins.

   Fund Corp., 707 F.3d 124, 129 (1st Cir. 2013).

138. Because all the plaintiffs are career public-sector employees, they have a property

   interest of constitutional magnitude, as interpreted by Puerto Rico law.

139. But because the Vaccine Mandate effectively removes their property interest—by

   relegating them to an indefinite “unpaid leave”—it deprives the plaintiffs of their

   continued employment.

140. The plaintiffs, however, were offered no hearing or due process of law.

141. Accordingly, the Vaccine Mandate also violates the Due Process Clause of the

   Fourteenth Amendment.

                                  Count No. II: RFRA

142. The plaintiffs incorporate by reference all the foregoing paragraphs.

143. “RFRA applies to actions by the Commonwealth of Puerto Rico as a covered entity

   of the United States . . . .” Comité Fiestas De La Calle San Sebastián, Inc. v. Cruz, 207 F.

   Supp. 3d 129, 144 (D.P.R. 2016).

144. RFRA describes the “free exercise of religion as an unalienable right.” 42 U.S.C. §§

   2000bb(a)(1).


                                          - 45 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 46 of 55




145. To protect this right, Congress provided that the “Government shall not

   substantially burden a person’s exercise of religion even if the burden results from a

   rule of general applicability” unless “it demonstrates that application of the burden .

   . . is in furtherance of a compelling governmental interest; and . . . is the least

   restrictive means of furthering that compelling governmental interest.” §§ 2000bb–

   1(a)–(b).

146. A person whose religious practices are burdened in violation of RFRA “may assert

   that violation as a claim or defense in a judicial proceeding and obtain appropriate

   relief.” § 2000bb–1(c).

147. Here, for instance, the plaintiffs’ sincere religious beliefs compel them not to take

   the COVID vaccine.

148. Indeed, plaintiffs Ginorio and González object to the COVID vaccine based on their

   interpretation of the Bible.

149. The Vaccinate Mandate substantially burdens the plaintiffs’ exercise of religion,

   because it obligates them to furnish an affidavit in which both she and her

   “ecclesiastical leader of their religion or sect, swear under penalty of perjury that,

   because of their religious beliefs, she cannot be inoculated against COVID-19.”

150. But the plaintiffs’ sincere religious beliefs cannot be conditioned on a third-party’s

   imprimatur.




                                         - 46 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 47 of 55




151. The Supreme Court has “reject[ed] the notion that to claim the protection of the Free

   Exercise Clause, one must be responding to the commands of a particular religious

   organization.” Frazee v. Illinois Dep't of Emp. Sec., 489 U.S. 829, 834 (1989).

152. By forcing the plaintiffs to submit an affidavit by a spiritual leader, they force the

   plaintiffs to “respond[] to the commands of a particular religious organization.” Id.

153. And Ms. Ginorio’s spiritual leader refuses to sign an affidavit for her to obtain the

   religious exception.

154. Yet the affidavits are not even enough, and the Vaccine Mandate further burdens

   the plaintiffs’ religious beliefs by coercing them into succumbing to vaccination.

155. Indeed, the religious objectors would need to obtain negative COVID-19 results on

   a weekly basis by having objects inserted up their noses weekly at their own cost, on

   pain of losing all their accrued vacation and sick days, and eventually their salaries.

156. And some may consider that forcing citizens to have objects inserted up their noses

   weekly against their will is itself a personal-integrity violation. Cf. Maryland v. King,

   569 U.S. 435, 482 (2013) (“But I doubt that the proud men who wrote the charter of

   our liberties would have been so eager to open their mouths for royal inspection.”)

   (Scalia, J., dissenting).

157. Moreover, the plaintiffs would have to obtain medical referrals, also at their own

   cost, for each weekly COVID-19 test.

158. The plaintiffs, who work Mondays, would have to take a test each Friday or

   Saturday, because the Vaccine Mandate dictates that tests must be performed “within


                                          - 47 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 48 of 55




   a maximum period of seventy-two (72) hours prior” to submission, and “[t]he

   appointing authorities of the public agencies, or the person to whom they delegate,

   should ensure the compliance with the above at the beginning of each week.”

159. The Vaccine Mandate does not provide public employees with paid leave to obtain

   the required medical referrals or to take the test.

160. For instance, the Vaccine Mandate does not provide the option of any criteria to

   determine which type of employee may work remotely.

161. The Vaccine Mandate could also provide the Government employees with the

   required tests on site, at the Government’s cost, at the beginning of each week.

162. The Vaccine Mandate could provide Government employees with paid leave to

   obtain the required medical referrals and take the tests each week.

163. Because the Vaccine Mandate is not the least restrictive way in which to further the

   Commonwealth’s interest, it violates RFRA.

164. Moreover, to the extent that the Vaccine Mandate requires affidavits from

   employees who refuse to get vaccinated due to their religious beliefs but does not

   require the affidavit of other employees who choose not to get vaccinated for any

   other reason, the Vaccine Mandate imposes an additional burden only to those

   employees with certain religious faiths and beliefs, which also violates RFRA.

                 Count No. III: Violation of the Supremacy Clause

165. The plaintiffs incorporate by reference all the foregoing paragraphs as though set

   forth fully herein.


                                         - 48 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 49 of 55




166. The U.S. Constitution and federal laws are the “Supreme Law of the Land” and

   supersede the constitutions and laws of any state. U.S. Const. art. VI, cl. 2.

167. State law is preempted to the extent that it conflicts with federal law.

168. Federal law need not contain an express statement of intent to preempt state law for

   a court to find any conflicting state action invalid under the Supremacy Clause.

169. Section 564 of the Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 360bbb-3,

   authorizes the FDA to issue an EUA for a medical product, such as a vaccine, under

   certain emergency circumstances.

170. None of the three available vaccines have been fully approved by the FDA; they are

   available to the public pursuant to the EUA statute.

171. The EUA statute mandates informed and voluntary consent. See John Doe No. 1 v.

   Rumsfeld, No. Civ. A. 03-707(EGS), 2005 WL 1124589, *1 (D.D.C. Apr. 6, 2005)

   (allowing use of anthrax vaccine pursuant to EUA “on a voluntary basis”). See also 21

   U.S.C. § 360bbb-3(e)(1)(A)(ii).

172. It expressly states that recipients of products approved for use under it be informed

   of the “option to accept or refuse administration,” and of the “significant known and

   potential benefits and risks of such use, and of the extent to which such benefits and

   risks are unknown.” Id.

173. Because the Vaccine Mandated implemented through Executive Order by the

   Government of Puerto Rico coerces the plaintiffs by making enjoyment of his

   constitutionally and statutorily protected consent rights contingent upon receiving


                                         - 49 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 50 of 55




   an experimental vaccine, it cannot be reconciled with the letter or spirit of the EUA

   statute. See 21 U.S.C. § 360bbb-3.

174. In short, the Vaccine Mandate frustrates the objectives of the EUA process.

175. In an opinion recently made public, the U.S. Department of Justice’s Office of Legal

   Counsel (“OLC”) argues that the EUA does not bar public and private entities from

   mandating that their employees receive one of the vaccines. See “Memorandum

   Opinion for the Deputy Counsel to the President,” Whether Section 564 of the Food,

   Drug, and Cosmetic Act Prohibits Entities from Requiring the Use of a Vaccine Subject to an

   Emergency Use Authorization (July 6, 2021) (OLC Op.) at 7-13, available at

   https://www.justice.gov/olc/file/1415446.

176. The opinion is silent on preemption, however, and thus cannot be read to prevent

   the EUA statute from having its ordinary preemptive effect, not least because OLC

   was not assigned a role by Congress to administer the EUA statute.

177. Moreover, the separation of powers dictates that this Court is not bound by the OLC

   Opinion.

178. The OLC Opinion is premised on unsound reasoning. While it acknowledges that

   EUA products have “not yet been generally approved as safe and effective,” and that

   recipients must be given “the option to accept or refuse administration of the

   product,” it nevertheless maintains that the EUA vaccines can be mandated. OLC Op.

   at 3-4, 7.




                                         - 50 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 51 of 55




179. According to OLC, the requirement that recipients be “informed” of their right to

   refuse the product does not mean that an administrator is precluded from mandating

   the vaccine. All that an administrator must do, in OLC’s view, is tell the recipient

   they have the option to refuse the vaccine. Id. at 7-13.7. But that interpretation ignores

   that refusing vaccination entails consequences that effectively coerce or at least

   unconstitutionally leverage the public employees into taking the vaccine, infringing

   the plaintiffs’ constitutional and statutory rights to informed consent.

180. The sensible way of reading the statute is that Congress called for potential users to

   be informed precisely so that they could refuse to receive an EUA product.

181. If the OLC Opinion were taken as a blanket authorization for state and local

   governments to impose vaccine mandates, a critical portion of the EUA statute would

   be rendered superfluous.

182. The plain language states that the recipient of an EUA vaccine must be informed “of

   the option to accept or refuse the product.” 21 U.S.C. § 360bbb-3(e)(1)(A)(ii).

   Congress’s intent to protect informed consent is pellucid from the statute, more so

   when read against the framework of what the Constitution requires and against the

   common law rules from which the constitutional protections for informed consent

   arose.

183. The statutory prohibition on mandating EUA products is buttressed by a

   corresponding provision that allows the president to waive the option to accept or

   refuse an EUA product to members of the U.S. military when national security so


                                         - 51 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 52 of 55




   requires. 10 U.S.C. § 1107a(a)(1). That provision would be redundant if consent could

   be circumvented merely by telling a vaccine recipient that he or she is free to refuse

   the vaccine but would nonetheless encounter adverse consequences that violated the

   doctrine of unconstitutional conditions.

184. Sidestepping the text about the military waiver, OLC spins out a tortured argument

   under which the president’s waiver would merely deprive military members of their

   rights to know that they can refuse the EUA product—rather than waiving their rights

   to actually refuse the product. OLC Op. at 14-15.

185. But OLC’s obtuse reading runs head on against the Department of Defense’s

   understanding of this statutory provision.

186. Just as Congress prohibited the federal government from mandating EUA products,

   the state governments cannot do so, for the Supremacy Clause dictates that the EUA

   statute must prevail over conflicting state law or Executive Orders.

187. The Vaccine Mandate is thus preempted by federal law.

188. The Vaccine Mandate is invalid pursuant to Article VI, Cl. 2 of the United States

   Constitution, and must be enjoined and set aside.


       Count No. IV: Pendent Claims Under the Puerto Rico Constitution

189. The plaintiffs incorporate by reference all the foregoing paragraphs.

190. The Puerto Rico Constitution makes it clear that “[t]he dignity of the human being

   is inviolable.” Puerto Rico Const. Art. II, § 1.



                                          - 52 -
   Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 53 of 55




191. And Article 2, Section 8 guarantees every person “the right to the protection of law

   against abusive attacks on his honor, reputation and private or family life.” Id. § 8.

192. The Puerto Rico Supreme Court has held that the “scope for a just interpretation [of

   invasion of privacy] is very wide.” Cortes Portalatin v. Hau Colon, 3 P.R. Offic. Trans.

   1019, 103 D.P.R. 734 (1975).

193. For the same reasons that the Vaccinate Mandate violates the Due Process Clause of

   the Fourteenth Amendment, it also runs head-on into the plaintiffs’ constitutional

   right to decisional privacy under the Puerto Rico Constitution.

194. The Puerto Rico Supreme Court has made it clear that “it is impossible to obtain a

   really voluntary waiver of the right of privacy, particularly if such waiver becomes a

   requirement for obtaining a job or for staying in it. The risk of losing a job or not

   getting one, and the worker's position of disadvantage vis-à-vis his employer’s,

   impair the possibility of a really free and voluntary waiver.” Arroyo v. Rattan

   Specialties, Inc., 117 P.R. Dec. 35 (1986).

195. And the exceptions provided for by the Vaccine Mandate—mandatory proof of

   negative COVID tests, financed by the plaintiffs—violate their constitutional rights

   to privacy and harm to their personal integrity.




                                           - 53 -
Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 54 of 55




                                Prayer for Relief

WHEREFORE, the plaintiffs request a judgment where this Court:

   a. Declares the Vaccine Mandate partially unconstitutional on its face, or,

      alternatively, declares the Vaccine Mandate unconstitutional—and in violation

      of RFRA—as applied to each plaintiff;

   b. Declares that the Vaccine Mandate is preempted by the EUA statute and the

      Supremacy Clause, until full approval is provided by the FDA;

   c. Enjoins the defendant from enforcing the Vaccine Mandate;

   d. Alternatively, declares that

          i. an affidavit or medical certificate is unnecessary to refuse vaccination

          ii. that each public agency must allow each of the plaintiffs to work

             remotely;

         iii. that the Government must provide each of the plaintiffs the right to a

             hearing, with minimum due process guarantees, to determine whether

             they are able to work remotely;

   e. Alternatively, compels the government to provide the required COVID tests at

      each of the employees’ workplaces;

   f. Alternatively, compels the government to grant paid leave to each of the

      plaintiffs so that they may obtain the required medical referrals and take the

      mandated COVID tests, and reimburse the plaintiffs for any expenses

      associated with taking the required COVID tests each week, including all


                                     - 54 -
Case 3:21-cv-01366-PAD Document 11 Filed 08/16/21 Page 55 of 55




      applicable insurance plan deductibles and the cost of tests that are not covered

      by the employees’ health insurance plans;

   g. Grants the plaintiffs their costs and attorney’s fees under 42 U.S.C. § 1988, and

      any other applicable authority; and

   h. Grants any and all other such relief as this Court deems just and equitable.

                                     Jury Demand

The plaintiffs demand a trial by jury of any triable issues in this case.

Dated: August 16, 2021                         Respectfully submitted,

 B&D LLC                                  Puerto Rico Institute for
 José R. Dávila-Acevedo                       Economic Liberty
 jose@bdlawpr.com                         /s/ Arturo V. Bauermeister
 USDCPR No. 231511                        Arturo V. Bauermeister
 1519 Ponce de Leon Ave. Ste. 501         bauermeistera@ilepr.org
 San Juan, PR 00909                       USDCPR No. 302604
 787-931-0941                             P.O. Box 363232
                                          San Juan, PR 00936-3232
                                          Tel: 787.721.5290
                                          Fax: 787.721.5938

                                          Ilya Shapiro
                                          D.C. Bar. No. 489100
                                          (admitted pro hac vice)
                                          1000 Mass. Ave. NW
                                          Washington, DC 20001
                                          202-577-1134

                              Counsel for Plaintiffs




                                      - 55 -
